Citation Nr: 1015999	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-34 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for muscle and joint 
pain.

3.  Entitlement to service connection for a skin disorder, to 
include tinea versicolor.

4.  Entitlement to service connection for a sleep 
disorder/respiratory condition, to include obstructive sleep 
apnea.

5.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder characterized as chondromalacia of the 
right femoral condyle, status post two arthroscopies with 
medial joint degenerative arthritis.  

6.  Entitlement to an evaluation in excess of 20 percent for 
hypertension.

7.  Entitlement to an earlier effective date for an initial 
or increased rating.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

Claims of entitlement to service connection for a skin 
disorder and for muscle/joint pain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  With respect to the earlier effective date claim, there 
has been no allegation of any specific error of fact or law 
in the determination being appealed.

2.  The Veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

3.  There is no showing of a clinical diagnosis of chronic 
fatigue syndrome; the Veteran's documented symptoms of 
fatigue are shown to be associated with a clinically known 
diagnosis of obstructive sleep apnea.  

4.  The evidence does not indicate that a currently diagnosed 
sleep disorder (obstructive sleep apnea), or that a currently 
diagnosed respiratory disorder (hypoxia), is etiologically 
related to the Veteran's period of active service, nor was 
either condition proximately due to, the result of, or 
chronically aggravated by, a service-connected disorder.

5.  The service-connected right knee disability is productive 
of mild, but not moderate, instability.

6.  The right knee disability is manifested by degenerative 
joint disease with painful motion, and limitation of motion, 
which is non-compensable in degree.

7.  Service-connected hypertension is not productive of 
diastolic pressure of predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the earlier effective date 
claim for an initial or increased rating have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002).

2.  The criteria for service connection for chronic fatigue 
syndrome/fatigue, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2009).

3.  The criteria for a grant of service connection for a 
sleep disorder (diagnosed as obstructive sleep apnea), and 
for a respiratory disorder (diagnosed as hypoxia), have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2009).

4.  Since April 13, 2007, the criteria for an evaluation in 
excess of 10 percent for lateral instability of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 
(2009).

5.  Since April 13, 2007, the criteria for a separate 
evaluation of 10 percent for degenerative joint disease of 
the right knee with painful motion, have been met.  
38 U.S.C.A. § 1155 (West 2002& Supp. 2009); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2009); VAOPGCPREC 23-97 (1997) and VAOPGCPREC 9-
98 (1998).

6.  Since April 13, 2007, the criteria for an evaluation for 
in excess of 20 percent for hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim - Dismissal

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed. 

In a rating decision issued in November 2007, no service 
connection claims were granted so no initial ratings were 
assigned, and increased ratings were denied for service-
connected hypertension and a right knee disability.  In a 
Notice of Disagreement (NOD) received in November 2007 the 
Veteran expressed disagreement with the denial of increased 
evaluations and also noted that if any claim was granted an 
initial or increased rating, he wished to appeal that claim 
for an earlier effective date.  Subsequently, a Statement of 
the Case (SOC) was issued in September 2008 which included 
consideration of a claim for an earlier effective date.  The 
RO denied the claim therein, explaining that entitlement to 
an earlier effective date was not warranted because the 
November 2007 rating decision from which the appeal arose, 
did not assign a new effective date for any service connected 
disability (i.e. because no initial or increased evaluations 
were granted therein).  In his substantive appeal received in 
November 2008, the Veteran indicated that he wanted to appeal 
all of the issues addressed in the September 2008 SOC.   

In essence, the Veteran's March 2008 NOD pertaining to a 
request for earlier effective dates was conditional, 
contingent upon whether initial or increased evaluations were 
granted for his service connected disabilities (hypertension 
and a right knee disability) in the November 2007 rating 
action.  They were not; nevertheless the earlier effective 
date claim proceeded on appeal.  However, no allegations of 
errors of fact or law were advanced in conjunction with the 
earlier effective date claim.  Essentially, the Veteran only 
intended to pursue that claim IF initial or increased 
evaluations were granted in the November 2007 rating 
decision.  However, no initial or increased evaluations were 
granted.  Consequently, the earlier effective date claim was 
never even actually adjudicated on the merits as shown by the 
September 2008 SOC.  Accordingly, the Board concludes that 
with respect to the earlier effective date claim, there has 
been no allegation of any specific error of fact or law in 
the determination being appealed.  Therefore, the Board does 
not have jurisdiction to review this appeal, and it is 
dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits. As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in June 2007 wherein he was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
relevant records from any Federal agency, which may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration. With respect to 
private treatment records, the letter informed the Veteran 
that VA would make reasonable efforts to obtain private or 
non-Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA

The Board further observes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date as was discussed in the Dingess case in June 
2007.  Subsequent adjudication of the claims on appeal was 
undertaken in a Statement of the Case (SSOC) issued in 
September 2008.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

With respect to the Veteran's increased rating claims for a 
right knee disorder and hypertension, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  In correspondence issued in May 
2008, the RO provided notice that met these requirements.  
The RO discussed the evidence necessary to substantiate an 
increased rating, the types of evidence that would be 
considered, and the Veteran's and VA's respective 
responsibilities to obtain that evidence.  The RO noted that 
evidence could include personal statements from the Veteran 
and lay observers that described the symptoms and nature and 
extent of disablement caused by the disability.  
Subsequently, the increased rating claims were readjudicated 
in the SOC dated in September 2008.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service treatment and post-service 
treatment records were obtained.  The Veteran was afforded VA 
examinations in 2001 and 2007 in connection with the 
increased rating claims currently on appeal and the file 
includes contentions and statements of the Veteran.  The 
Veteran has not maintained that any of these examinations 
were inadequate or that his claimed conditions have worsened 
since being evaluated in 2007 (right knee and hypertension).

With respect to the service connection claims for fatigue and 
sleep/respiratory disorders, there is no duty on the part of 
VA to provide any additional assistance such as requesting 
another medical examination or opinion, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service or a service-connected disorder and the 
currently claimed disorders.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record as a whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain evidence indicating that the 
aforementioned claimed conditions may be associated with the 
claimant's active military service.  38 U.S.C.A § 5103A(d); 
cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id.

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service Connection Claims

The Veteran maintains that he has suffered from fatigue and 
symptoms related to sleep and respiratory disorders for years 
(unspecified) and in essence, contends that these conditions 
are service-related.  The Veteran served with the United 
States Army from March 1979 to February 2001, including 
service in Southwest Asia from December 1990 to March 1991.  
The Board observes that although the Veteran had service in 
Southwest Asia in 1990 and 1991; he has not specifically 
contended that his claimed disorders are related to such 
service.  Nevertheless, the provisions of 38 C.F.R. § 3.317, 
will be discussed in conjunction of the claims as applicable.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, to include psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Generally, In order to establish direct service connection 
for a claimed disorder, there must be (1) evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for (1) a 
Persian Gulf Veteran who (2) exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; which (3) became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, 
lay persons are competent to report objective signs of 
illness. Id. To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multi-symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi-symptom illness.

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Factual Background - Service Connection Claims

In May 2007, the Veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
fatigue and sleep/respiratory disorder.  Because these issues 
involve similar facts and essentially the same procedural 
history, for the sake of economy the Board will address the 
background relating to these claimed conditions, together.

STRs dated from 1979 to 2001 are entirely negative for any 
diagnosed sleep or respiratory disorder or for any condition 
primarily manifested by fatigue.  An entry dated in March 
1999 reflects that the Veteran complained of dyspnea on 
exertion, which was attributed to deconditioning.  The 
Veteran's October 2000 separation examination report revealed 
that clinical evaluation of the lungs, chest and heart were 
normal.  The Veteran denied having easy fatigability or 
frequent trouble sleeping and acknowledged having shortness 
of breath.  

When examined by VA in May 2001, the Veteran denied having 
symptoms of dyspnea or chest pain.  A chest X-ray was normal 
and an ECG revealed a normal sinus rhythm, but was described 
as abnormal due to a non-specific ST & T wave abnormality.  
There were no respiratory, sleep or fatigue disorders 
diagnosed. 

On file is January 2007 medical statement of Dr. M. which 
references the Veteran's snoring and gasping episodes as well 
as witnessed apneas.  The doctor indicated that the Veteran 
might have obstructive sleep apnea in addition to shift work 
sleep disorder.  Private medical records of Dr. X. indicate 
that the Veteran underwent a sleep study later in January 
2007.  His pertinent complaints included frequent awakening, 
trouble sleeping and breathing, chest tightness, loud snoring 
and excessive fatigue.  Diagnoses of obstructive sleep apnea 
and hypoxia were made.  

A VA hypertension examination was conducted in July 2007 at 
which time a 7 to 8 month history of sleep apnea was noted.  
An echocardiogram revealed concentric left ventricular 
hypertrophy (LVH) with normal ejection fraction of 60 %.  The 
examiner opined that the most likely cause of the LVH was 
hypertension, which was not under good control.  

Analysis

	A.  Fatigue

The record documents complaints of fatigue made during 2007, 
and the Veteran has reported that he has suffered from 
fatigue for years.  The question remaining for consideration 
is whether such fatigue is attributable to an undiagnosed 
illness.

Under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being 
a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness.  It is also acknowledged that the Persian 
Gulf provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002, to enable service connection to be awarded for 
medically unexplained chronic multi-symptom illness such as 
chronic fatigue syndrome, that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.

However, in this case, the record does not contain a 
diagnosis of chronic fatigue syndrome made at any time during 
or post-service.  Here, the greater weight of the evidence of 
record indicates that the Veteran's fatigue is a 
manifestation of obstructive sleep apnea which was diagnosed 
in 2007.  The Board notes that even the VA rating criteria 
found under diagnostic code 6847 used to evaluate sleep apnea 
recognizes day-time hypersomnolence, essentially day-time 
fatigue, as a component of sleep apnea.  In essence, since 
fatigue has been attributed to a known clinical diagnosis of 
obstructive sleep apnea, this precludes entitlement to 
service connection for fatigue as separate disorder on a 
presumptive basis under 38 C.F.R. § 3.317.

Moreover, symptoms of fatigue do not stand independently as a 
clinically diagnosed condition which has been in any way 
etiologically linked to the Veteran's period of service or 
any incident therein.  Complaints of fatigue were never 
documented in service, to include as shown upon the Veteran's 
2000 separation examination report, at which time he denied 
having easy fatigability, nor has a condition primarily 
manifested by fatigue ever been diagnosed in or since 
service.  As explained, symptoms of fatigue have been linked 
to the diagnosis of obstructive sleep apnea made in 2007.  As 
will be explained further below, service connection is not 
warranted for that condition.  Thus, the preponderance of the 
evidence is against the claim for service connection for 
chronic fatigue syndrome/fatigue and therefore, the benefit- 
of-the-doubt does not apply, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

	B.  Sleep/Respiratory Disorder

Initially, the Board recognizes that the Veteran does have a 
currently manifested sleep disorder, initially diagnosed in 
2007 as obstructive sleep apnea.  In 2007, a respiratory 
disorder diagnosed as hypoxia (deficient oxygenation of the 
blood) was also made.  Because these claimed sleep and 
respiratory disorders have been specifically attributed to 
known diagnoses, and they are not conditions that for which 
the Secretary has determined in regulations prescribed under 
38 U.S.C.A 1117(d) warrant a presumption of service-
connection., the provisions of 38 C.F.R. 3.317, pertaining to 
qualifying chronic disabilities related to Gulf War service, 
do not apply.

The Veteran does not specifically contend, nor does the 
evidence reflect that either a sleep or respiratory were 
diagnosed in service.  The only indication of any respiratory 
symptomatology during service was noted in a medical record 
of March 1999 reflecting that the Veteran complained of 
dyspnea on exertion, which was attributed to deconditioning, 
and not to any chronic respiratory condition.  Similarly, the 
Veteran has not maintained that he has experienced chronic 
and or continuous symptomatology relating to either a sleep 
or respiratory condition in and/or since service.  
Significantly, it was not until 2007, approximately 6 years 
after the Veteran's discharge from service that he was 
initially treated for either a respiratory or sleep disorder.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  As such, 
service connection may not be established based on chronicity 
in service, or post-service continuity symptoms first seen in 
service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).

While there is certainly competent medical evidence of 
currently diagnosed sleep and respiratory disorders, there is 
no evidence of record establishing a nexus between either of 
those disorders and service or any service-connected 
disorder.  A requirement for a showing of such a relationship 
has been repeatedly reaffirmed by the Court of Appeals for 
the Federal Circuit, which has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the Veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for sleep and/or respiratory disorders.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

Increased Ratings Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

        

C.  Increased Evaluation - Right Knee

In a July 2001 rating action service connection was 
established for chondromalacia of the right femoral condyle, 
status post two arthroscopies, for which a 10 percent 
evaluation was assigned effective from March 2001.  The 
Veteran filed an increased rating claim on April 13, 2007, at 
which time he explained that he was employed by a regional 
transit authority and reported that the physical demands of 
the job and the accompanying knee strain made performing his 
job difficult.  

A VA examination of the joints was conducted in August 2007.  
The report indicated that the Veteran complained of painful 
flare-ups which resulted in some occupational limitations 
with respect to his job as a mechanic, but did not cause any 
interference with his activities of daily living.  The report 
noted that the Veteran did not use a cane or any assistive 
devices, nor was he receiving any physical therapy or 
injections.  Physical examination revealed an antalgic gait 
to the right, with good balance.  Patellar grind was positive 
and there was evidence of pain to palpation along the medial 
aspect of the knee.  Lachman's and drawer testing were 
negative.  There was no evidence of varus or valgus 
instability.  Range of motion testing of the right knee was 
from 0 to 130 degrees, without pain and with no additional 
limitation on repetitive motion.  The examination revealed 
swelling, but no significant effusion.  Assessments of mild 
right knee chondromalacia, and mild medial joint degenerative 
arthritis were made.  The examiner noted that there was no 
pain on range of motion testing, but it was conceivable that 
pain could further limit function particularly upon exertion.  
However, the examiner explained that any additional 
limitation could not be expressed with any degree of medical 
certainty.  

Analysis

The Veteran's right knee disorder has been evaluated as 10 
percent disabling under Diagnostic Code 5257 for the entirety 
of the appeal period extending from April 13, 2007, (the date 
of the claim for increase).  Under DC 5257, knee impairment 
with recurrent subluxation or lateral instability is rated 10 
percent when slight; 20 percent when moderate and a maximum 
30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In VAOPGCPREC 9-98, General Counsel held that if a Veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59. 

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 
5003, Note 1.

Under code 5260, a noncompensable evaluation is warranted 
when flexion is limited to 60 degrees; a 10 percent 
evaluation is warranted when flexion is limited to 45 
degrees.  A 20 percent evaluation is warranted when flexion 
is limited to 30 degrees.  Under code 5261, a noncompensable 
evaluation is warranted when extension is limited to 5 
degrees; a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees, a 20 percent evaluation 
is for assignment when extension is limited to 15 degrees. 
Normal range of motion of the knee is 0 to 140 degrees of 
extension to flexion.  38 C.F.R. § 4.71a, Plate II (2009).  
The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.40, and 4.45 are for consideration.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Turning to the merits of the claim, the Board believes that a 
continuation of the currently assigned 10 percent evaluation 
under code 5257 for slight instability is supported by the 
evidence, but that no increase on that basis or under that 
code is warranted.  In this regard, the continuation of the 
currently assigned 10 percent evaluation is supported by the 
Veteran's complaints of occasional locking, as well as 
clinical findings of antalgic gait to the right and patellar 
grinding made upon the 2007 VA examination.  However, there 
has been no indication of moderate recurrent subluxation or 
instability during the appeal period.  In this regard, 
objective testing conducted during the 2007 VA examination 
revealed negative Lachman's and drawer testing, and no 
evidence of varus or valgus instability.  In addition, that 
examination report revealed that the Veteran did not use a 
cane or any assistive devices.

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  See 
VAOPGCPREC 23-97 (July 1, 1997).  Upon VA examination 
conducted in 2007, a diagnosis of mild medial joint 
degenerative arthritis was made based on laboratory data 
(presumably based on X-ray films, although this radiology 
report is not on file).  The report indicated that the 
Veteran generally experienced pain on motion and exertion, 
although this was not shown upon range of motion testing at 
the time of the examination which revealed motion from 0 to 
130 degrees.  The range of motion findings do not meet the 
criteria for a noncompensable (i.e., 0 percent) rating under 
codes 5260 or 5261, much less the requirements for a 
compensable 10 percent rating under those codes.

In addition, VAOPGCPREC 9-98, General Counsel also held that 
if a Veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is also X-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by x-ray, is deemed to be limitation of motion 
and warrants the minimum compensable rating for the joint, 
even if there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  In this case, the 
Board is satisfied that there is current evidence of right 
knee degenerative arthritis and painful motion, along with 
evidence of slight limitation of flexion, which is non-
compensable in degree.  Accordingly, the Board finds that the 
Veteran is entitled to a separate 10 percent evaluation upon 
this basis.  In reaching this decision, the Board also notes 
that separate compensable ratings are not warranted under DCs 
5260 and 5261, as discussed in VAOPGCPREC 9-2004 (September 
17, 2004), since the right knee has not reached compensable 
levels for either limitation of extension or flexion.

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Even giving full consideration to the Veteran's 
complaints of pain on motion resulting from his arthritis, a 
disability rating higher than 10 percent is not warranted 
under 38 C.F.R. §§ 4.40, 4.45 and with consideration of the 
DeLuca factors. Most importantly, the separate 10 percent 
rating that has been assigned herein is in large part based 
on complaints of painful motion.  It bears reiterating that 
the Veteran does not have sufficient limitation of motion in 
his right knee, either on flexion or extension, to warrant 
even the minimum compensable rating of 10 percent under DCs 
5260 and 5261.  So the separate 10 percent rating is the 
means of compensating him for the additional impairment - 
including additional (albeit slight) limitation of motion, 
from his chronic pain from the degenerative changes in this 
knee.  Moreover, upon VA examination of 2007 the examiner 
found no additional limitation of motion on repetitive 
testing and was otherwise unable to quantify any additional 
functional impairment due to flare-ups of pain.  

The Board has considered whether an increased evaluation is 
warranted under any other codes pertaining to knee 
disabilities that would afford the Veteran a higher rating; 
however, there is no evidence of ankylosis of the knee to 
warrant a rating under Diagnostic Code 5256, and no evidence 
of malunion or nonunion of the tibia and fibula to warrant a 
rating under Diagnostic Code 5262 for impairment of the tibia 
and fibula.

The Board has also considered whether Diagnostic Codes 5258 
and 5259 are potentially applicable in the Veteran's case in 
light of the fact that he underwent two arthroscopic 
surgeries.  These particular diagnostic codes provide 
disability evaluations for semilunar dislocated cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint or for symptomatic residuals following the removal 
of semilunar dislocated cartilage.  There is no objective 
clinical evidence to show that the Veteran was diagnosed with 
or treated for semilunar dislocated cartilage such that 
consideration would be warranted under Diagnostic Code 5258.  
In addition, although it appears that the Veteran experiences 
symptomatic residuals following the surgical procedures 
described above, a 10 percent evaluation is the maximum 
schedular rating available under Diagnostic Code 5259.  The 
Board notes, however, that the Veteran is already assigned 
separate disability evaluations under Diagnostic Codes 5257 
(instability) and 5003 (limitation of motion with 
degenerative arthritis).  These evaluations reflect, in the 
Board's opinion, the Veteran's predominant disability 
picture.  Any attempt to assign an additional rating under 
codes 5258 or 5259 would constitute impermissible pyramiding.  
38 C.F.R. § 4.14.  

In sum, the preponderance of the evidence supports the 
continuation of a 10 percent evaluation for recurrent 
instability of the right knee, and supports the grant of a 
separate 10 percent evaluation, but no greater, for right 
knee degenerative arthritis with painful motion, for the 
entirety of the appeal period extending from April 13, 2007.  
To this extent, the appeal is granted.

	D.  Increased Evaluation - Hypertension

In a July 2001 rating action service connection was 
established for hypertension, for which a 20 percent 
evaluation was assigned effective from March 2001.  The 
Veteran filed an increased rating claim on April 13, 2007, at 
which time he explained that working a second shift and long 
hours at his job were increasing his stress level and 
fatigue, causing difficulty maintaining high blood pressure.  

A VA hypertension examination was conducted in May 2001 at 
which time the Veteran reported that hypertension had been 
diagnosed during service between 1996 and 1998.  The Veteran 
reported that he took Maxzide to control his blood pressure 
and noted that symptomatology including light-headedness and 
spots before his eyes sometimes accompanied an increase in 
blood pressure.  Physical examination revealed a blood 
pressure reading of 195/110.  Blood pressure on standing was 
179/113 and seated was 141/97.  A chest X-ray film was normal 
and there was no indication of murmurs or pedal edema.  A 
diagnosis of essential hypertension (poorly controlled on 
diet and medications) was made.  

Private evidence reveals that the following blood pressure 
readings were made between 2005 and 2007: 152/108 (September 
2005); 150/98 (January 2006); 130/86 (March 2006); 130/94 
(December 2006); 161/110 and 125/88 (May 2007). 

A second VA hypertension examination was conducted in July 
2007.  The report indicated that the Veteran was taking 
Maxzide and Lortel to control his hypertension.  Blood 
pressure readings of 160/90, 160/96 and 160/92, were made.  
There was no evidence of neurological deficit or of 
hypertensive nephropathy.  An impression of essentially 
hypertension, not under good control and requiring daily 
medication, was made.  

Analysis

The Veteran's hypertension has been evaluated as 20 percent 
disabling under Diagnostic Code 7101 for the entirety of the 
appeal period extending from April 13, 2007, (the date of the 
claim for increase).  Under this code, a 10 percent rating is 
warranted when the disability is manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure of 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating requires that the evidence show that the diastolic 
pressure is predominantly 110 or more, or that systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is warranted when the diastolic pressure is predominantly 120 
or more, and a 60 percent rating requires diastolic pressure 
predominantly 130 or more.

During the course of this appeal, the Veteran was formally 
examined in August 2007.  In addition, numerous blood 
pressure readings were taken between 2005 and 2007, in close 
proximity to the Veteran's claim for increased and applicable 
appeal period.  Based on a review of the above evidence, the 
Board concludes that entitlement to an evaluation in excess 
of 20 percent is not warranted.  Simply stated, the Veteran's 
hypertension is controlled, albeit not well as noted in the 
2007 VA examination report; however, no blood pressure 
reading made at any time from 2005 forward, to include upon 
VA examination of August 2007 reflects that a diastolic 
reading of 120 or more, was even made.  As such, the 
pertinent evidence definitively fails to demonstrate 
diastolic blood pressure readings of predominantly 120 or 
more, as required for an increased rating under code 7101.

The clinical evidence does not document any hypertensive 
heart disease, hypertensive nephropathy or any evidence of 
neurological deficit associated with hypertension.  
Essentially, the only indication of any manifestations 
associated with hypertension are shown by echocardiogram test 
results from 2007 which revealed concentric LVH with normal 
ejection fraction.  However, this sole finding, in and of 
itself, is merely a test result and not a disability for 
which a separate evaluation is warranted or for which service 
connection is warranted on a separate basis.  Accordingly, 
there is no basis at this point for further analysis of 
whether a separate compensable evaluation might be warranted 
for any complication attributable to hypertension.

The Board has considered the Veteran's lay assertions to the 
effect that his hypertension is of such severity as to 
warrant an evaluation in excess of 20 percent.  While the 
Veteran is generally considered competent to report symptoms, 
a lay person such as the Veteran is not competent to offer an 
opinion on complex medical questions, such determining the 
clinical severity of hypertension.  As explained above, for 
VA rating purposes the severity of hypertension is measured 
based on a demonstration of specific readings made upon blood 
pressure testing; the Veteran does not maintain that he has 
the ability or equipment to make such findings himself, nor 
has he identified any evidence or medical source which has 
made such a findings during the appeal period.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Essentially, in this case, it is beyond the Veteran's 
competence to determine the severity of his hypertension, 
himself.  

After a careful review of the record, the Board can find no 
other evidence to support a finding that the Veteran's 
service-connected hypertension was more or less severe during 
the appeal period.  At no time during the appeal period have 
diastolic pressures of 120 or above predominated.  As noted 
above, the Board cannot find even one such reading from 2005 
forward.  Accordingly, there is no basis for awarding the 
Veteran a disability rating other than the currently assigned 
20 percent for at any time from April 2007 to the present.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

        E.  Extraschedular Considerations

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Manifestations of the service-connected right knee disorder 
and hypertension cause impairment that is contemplated by the 
rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  

As previously mentioned, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, there is 
no evidence of an exceptional disability picture.  The record 
does not reflect, nor does the Veteran himself contend, that 
either his hypertension or his right knee disorder has 
required frequent periods of hospitalization.  Moreover, 
marked interference with employment is not shown.  In this 
regard, the Board acknowledges the Veteran's lay accounts of 
knee pain and strain which renders the normal tasks of his 
job difficult.  While sympathetic, at this point, there has 
been no evidence presented which indicates that the knee 
disability or hypertension are actually causing marked 
interference with the Veteran's ability to maintain or obtain 
employment.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due solely to his service-connected 
disorders, nor has the Veteran so alleged. Thus, at this 
point, there is no cogent evidence of unemployability and 
entitlement to increased compensation based on TDIU is not 
warranted.


ORDER

The appeal concerning the earlier effective date claim for an 
initial or increased rating is dismissed.  

Service connection for a sleep disorder (to include 
obstructive sleep apnea), and for a respiratory disorder (to 
include hypoxia), is denied.

An evaluation in excess of 10 percent for instability of the 
right knee is denied.

A separate 10 percent evaluation for degenerative joint 
disease of the right knee with painful motion is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

An evaluation in excess of 20 percent for hypertension is 
denied.


REMAND

Additional development is warranted with respect to the 
Veteran's service connection claims for a skin condition and 
for muscle and joint pain.

With respect to the claimed skin disorder, the RO has denied 
this claim reasoning, in part, that the STRs showed no 
diagnosis or treatment for a skin condition in service.  
However, a careful review of the STRs reflects that upon 
periodic examination of May 1990, examination of the skin was 
abnormal, due to findings of acne on the face and shoulders.  
In addition, the October 2000 separation examination report 
revealed that examination of the skin was abnormal due to 
findings of folliculitis in the area of the neck.  Post 
service, private medical records document a diagnosis of 
tinea versicolor made in July 2002 and December 2003.  A 
diagnosis of possible tinea corporis was made in 2007.  
Essentially, it is unclear whether a skin condition is 
currently manifested and if so, the nature of such and 
whether the claimed skin condition is etiologically related 
to service.  In this regard, the Board notes that no 
examination of the skin has been conducted at any time post-
service.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  In light of the evidence 
currently on file, the Board believes that an examination of 
the Veteran's skin would be helpful in this case before a 
final determination of the pending claim is made.

The Veteran has also claimed service connection for 
generalized muscle and joint pain.  The RO has denied this 
claim, reasoning that this condition has not been clinically 
diagnosed.  

The Board observes that signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  For 
purposes of 38 C.F.R. § 3.317, a medically unexplained 
chronic multi symptom illness is a qualifying chronic 
disability.  A medically unexplained chronic multi symptom 
illness is one defined by a cluster of signs or symptoms, and 
specifically includes fibromyalgia.  The Board notes that the 
Veteran has verified service in Southwest Asia.  

Essentially, based upon the evidentiary record as it 
currently stands, the Board is unable to determine at this 
point whether the Veteran's claimed muscle and joint pain is 
etiologically linked to his period of Gulf War service.  The 
VCAA requires, among other things, that VA assist a claimant 
in providing the claimant a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  As such, 
a comprehensive VA examination and opinion is required as to 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an 
opportunity to identify or submit any 
additional relevant medical treatment 
records, from either private or VA 
facilities, which pertain to his service 
connection claims for a skin disorder and 
for muscle and joint pains.  Appropriate 
steps should be taken to obtain any 
identified records.  

2.  Schedule the Veteran for a VA 
examination with the appropriate provider 
to respond to the following:

(a) Identify whether the Veteran exhibits 
current or recurrent skin symptomatology, 
describing this in terms of location, 
frequency and manifestations.  All 
necessary tests and/or studies should be 
conducted.

(b) For any symptomatology identified in 
(a), please state whether there is a 
known clinical diagnosis to which the 
Veteran's symptoms are attributable, and 
clearly identify any such diagnosis.

(c) If a known clinical diagnosis is 
rendered for any disability identified in 
(a), opine as to whether it is more 
likely than not (probability greater than 
50 percent); at least as likely as not 
(probability of 50 percent); or less 
likely than not (probability less than 50 
percent) that the identified skin 
disorder had its onset during service, or 
is otherwise attributable to military 
service, to include the Veteran's service 
in Southwest Asia from December 1990 to 
March 1991.  The claims folder and a copy 
of this Remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
review should be indicated in the 
examination report.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the etiology of the asserted 
disability manifested by muscle and joint 
pain, which are claimed as possible 
manifestations of an undiagnosed illness 
related to the Veteran's period of Gulf 
War service or in the alternative, or may 
be otherwise related to the Veteran's 
period of service.  The claims file and a 
copy of this Remand should be made 
available to and reviewed by the examiner 
prior to the requested examination.  

All indicated tests should be performed 
and all clinical findings should be 
reported in detail.  The examiner is 
requested to provide an opinion as to 
whether the Veteran has indications of 
muscle or joint pain, and if so whether 
these may be attributed to a known 
clinical diagnosis, to include 
fibromyalgia (please specify).  If the 
manifestations are attributable to a 
known clinical diagnosis, the examiner 
must state whether it is at least as 
likely as not that the diagnosed 
condition is related to or had its onset 
in service.

The examiner must also indicate whether 
the Veteran has any such manifestations 
that by history, physical examination and 
laboratory tests cannot be attributed to 
any known clinical diagnosis or 
diagnoses.  In such event, the examiner 
is requested whether it is at least as 
likely as not that joint and muscle pain 
are signs or symptoms that may be 
manifestations of undiagnosed illness 
related to the Veteran's service in 
Southwest Asia.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

4.  Once the above-requested development 
has been completed, the Veteran's service 
connection claims for a skin disorder and 
for muscle/joint pain must be 
readjudicated, to include consideration 
of all of the evidence added to the file 
since the issuance of the SOC in 
September 2008.  If either claim remains 
denied, the Veteran must be provided with 
an appropriate supplemental statement of 
the case, and an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


